UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) ☒ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2015 OR ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File No. 1-8951 M.D.C. HOLDINGS, INC. (Exact name of Registrant as specified in its charter) Delaware 84-0622967 (State or other jurisdiction (I.R.S. employer of incorporation or organization) identification no.) 4350 South Monaco Street, Suite 500 Denver, Colorado (Zip code) (Address of principal executive offices) (303) 773-1100 (Registrant's telephone number, including area code) Indicate by check mark whether the Registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports) and (2)has been subject to such filing requirements for the past 90 days.Yes ☒ No ☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes ☒ No ☐ Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. LargeAcceleratedFiler ☒ AcceleratedFiler ☐ Non-Accelerated Filer ☐ (Do not check if a smaller reporting company) SmallerReportingCompany ☐ Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ☐ No ☒ As of July 31 , , shares of M.D.C. Holdings, Inc. common stock were outstanding. M.D.C. HOLDINGS, INC. FORM 10-Q FOR THE QUARTER ENDED JUNE 30, 2015 INDEX Page No. PartI. Financial Information: Item 1. Unaudited Consolidated Financial Statements: Consolidated Balance Sheets at June 30, 2015 and December31,2014 1 Consolidated Statements of Operations and Comprehensive Income for the three and six months ended June 30, 2015 and 2014 2 Consolidated Statements of Cash Flows for the six months ended June 30, 2015 and 2014 3 Notes to Unaudited Consolidated Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 24 Item 3. Quantitative and Qualitative Disclosures About Market Risk 40 Item 4. Controls and Procedures 41 Part II. Other Information: Item 1. Legal Proceedings 42 Item 1A. Risk Factors 42 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 43 Item 3. Defaults Upon Senior Securities 43 Item 4. Mine Safety Disclosures 43 Item 5. Other Information 43 Item 6. Exhibits 44 Signature 44 (i) ITEM 1.Unaudited Consolidated Financial Statements M.D.C. HOLDINGS, INC. Consolidated Balance Sheets . June 30, December 31, (Dollars in thousands, except per share amounts) (Unaudited) ASSETS Homebuilding: Cash and cash equivalents $ $ Marketable securities Restricted cash Trade and other receivables Inventories: Housing completed or under construction Land and land under development Total inventories Property and equipment, net Deferred tax asset, net Metropolitan district bond securities (related party) Prepaid and other assets Total homebuilding assets Financial Services: Cash and cash equivalents Marketable securities Mortgage loans held-for-sale, net Other assets Total financial services assets Total Assets $ $ LIABILITIES AND EQUITY Homebuilding: Accounts payable $ $ Accrued liabilities Revolving credit facility Senior notes, net Total homebuilding liabilities Financial Services: Accounts payable and accrued liabilities Mortgage repurchase facility Total financial services liabilities Total Liabilities Stockholders' Equity Preferred stock, $0.01 par value; 25,000,000 shares authorized; none issued or outstanding - - Common stock, $0.01 par value; 250,000,000 shares authorized; 48,885,411 and 48,831,639 issued and outstanding at June 30, 2015 and December 31, 2014, respectively Additional paid-in-capital Retained earnings Accumulated other comprehensive income Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ The accompanying Notes are an integral part of these Unaudited Consolidated Financial Statements. - 1 - M.D.C. HOLDINGS, INC. Consolidated Statements of Operations and Comprehensive Income Three Months Ended Six Months Ended June 30, June 30, (Dollars in thousands, except per share amounts) (Unaudited) Homebuilding: Home sale revenues $ Land sale revenues - Total home and land sale revenues Home cost of sales ) Land cost of sales - ) ) ) Inventory impairments - ) ) ) Total cost of sales ) Gross margin Selling, general and administrative expenses ) Interest and other income Interest expense - - - ) Other expense ) Loss on early extinguishment of debt - - - ) Homebuilding pretax income Financial Services: Revenues Expenses ) Interest and other income Financial services pretax income Income before income taxes Provision for income taxes ) Net income $ Other comprehensive income (loss) related to available for sale securities, net of tax ) ) Comprehensive income $ Earnings per share: Basic $ Diluted $ Weighted average common shares outstanding Basic Diluted Dividends declared per share $ The accompanying Notes are an integral part of these Unaudited Consolidated Financial Statements. - 2 - M.D.C. HOLDINGS, INC. Consolidated Statements of Cash Flows Six Months Ended June 30, (Dollars in thousands) (Unaudited) Operating Activities: Net income $ $ Adjustments to reconcile net income to net cash provided by (used in) operating activities: Loss on early extinguishment of debt - Stock-based compensation expense Depreciation and amortization Inventory impairments - Gain on sale of marketable securities ) ) Amortization of discount / premiums on marketable debt securities, net Deferred income tax expense (benefit) Net changes in assets and liabilities: Restricted cash ) 7 Trade and other receivables ) ) Mortgage loans held-for-sale Housing completed or under construction ) ) Land and land under development ) Prepaid expenses and other assets ) ) Accounts payable and accrued liabilities ) Net cash provided by (used in) operating activities ) Investing Activities: Purchases of marketable securities ) ) Maturities of marketable securities Sales of marketable securities Purchases of property and equipment ) ) Net cash provided by investing activities Financing Activities: Payments on mortgage repurchase facility, net ) ) Proceeds from issuance of senior notes - Repayment of senior notes - ) Advances on revolving credit facility - Dividend payments ) ) Proceeds from exercise of stock options 71 Net cash used in financing activities ) ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents: Beginning of period End of period $ $ The accompanying Notes are an integral part of these Unaudited Consolidated Financial Statements. - 3 - M.D.C. HOLDINGS, INC. Notes to Unaudited Consolidated Financial Statements 1. Basis of Presentation The Unaudited Consolidated Financial Statements of M.D.C. Holdings, Inc. ("MDC," “the Company," “we,” “us,” or “our” which refers to M.D.C. Holdings, Inc. and its subsidiaries) have been prepared, without audit, pursuant to the rules and regulations of the Securities and Exchange Commission (the "SEC"). Accordingly, they do not include all information and footnotes required by U.S. generally accepted accounting principles (“GAAP”) for complete financial statements. These statements reflect all normal and recurring adjustments which, in the opinion of management, are necessary to present fairly the financial position, results of operations and cash flows of MDC at June 30, 2015 and for all periods presented. These statements should be read in conjunction with MDC’s Consolidated Financial Statements and Notes thereto included in MDC’s Annual Report on Form 10-K for the year ended December 31, 2014. 2. Recently Issued Accounting Standards In May 2014, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update (“ASU”) 2014-09, Revenue from Contracts with Customers ("ASU 2014-09"), which is a comprehensive new revenue recognition model. Under ASU 2014-09, a company will recognize revenue when it transfers promised goods or services to customers in an amount that reflects the consideration to which the company expects to be entitled in exchange for those goods and services. ASU 2014-09 is effective for our interim and annual reporting periods beginning after December 15, 2017, and is to be applied retrospectively. Early adoption is permitted only as of annual reporting periods beginning after December 15, 2016, including interim reporting periods within that reporting period. We do not plan to early adopt the guidance and are currently evaluating the impact the pronouncement will have on our consolidated financial statements and related disclosures. In June 2014, the FASB issued ASU 2014-11, Repurchase-to-Maturity Transactions, Repurchase Financings, and Disclosures ("ASU 2014-11"), which makes limited amendments to Accounting Standards Codification (“ASC”) Topic 860, "Transfers and Servicing." ASU 2014-11 requires entities to account for repurchase-to-maturity transactions as secured borrowings, eliminates accounting guidance on linked repurchase financing transactions, and expands disclosure requirements related to certain transfers of financial assets. The only changes in ASU 2014-11 that are applicable to our consolidated financial statements are the disclosures for repurchase agreements effective for our fiscal periods beginning January 1, 2015 and interim periods beginning April 1, 2015. This guidance did not have a material impact on our consolidated financial statements. In February 2015, the FASB issued ASU 2015-02, Consolidation (Topic 810): Amendments to the Consolidation Analysis (“ASU 2015-02”), which amends the consolidation requirements in ASC 810, primarily related to limited partnerships and variable interest entities. ASU 2015-02 is effective for our interim and annual reporting periods beginning January 1, 2016. Early adoption is permitted. This guidance is not expected to have a material impact on our consolidated financial statements. In April 2015, the FASB issued ASU 2015-03, Interest—Imputation of Interest (Subtopic 835-30) (“ASU 2015-03”), which changes the presentation of debt issuance costs in financial statements. Under ASU 2015-03, an entity presents such costs in the balance sheet as a direct deduction from the related debt liability rather than as an asset. Amortization of the costs is reported as interest expense. ASU 2015-03 is effective for our interim and annual reporting periods beginning January 1, 2016. This guidance is not expected to have a material impact on our consolidated financial statements. In June 2015, the FASB issued ASU 2015-10, Technical Corrections and Improvements (“ASU 2015-10”), which amends previously issued guidance on several topics. ASU 2015-10 is effective for our interim and annual reporting periods beginning January 1, 2016. The amendments in ASU 2015-10 are not expected to have a material impact on our consolidated financial statements. 3. Segment Reporting Our operating segments are defined as a component of an enterprise for which discrete financial information is available and is reviewed regularly by the Chief Operating Decision Maker (“CODM”), or decision-making group, to evaluate performance and make operating decisions. We have identified our CODM as two key executives—the Chief Executive Officer and the Chief Operating Officer. - 4 - M.D.C. HOLDINGS, INC. Notes to Unaudited Consolidated Financial Statements We have identified each homebuilding division as an operating segment. Our homebuilding operating segments have been aggregated into the reportable segments noted below because they are similar in the following regards: (1)economic characteristics; (2)housing products; (3)class of homebuyer; (4)regulatory environments; and (5)methods used to construct and sell homes. Our homebuilding reportable segments are as follows: ● West (Arizona, California, Nevada and Washington) ● Mountain (Colorado and Utah) ● East (Virginia, Florida and Maryland, which includes Pennsylvania and New Jersey) Our financial services business consists of the operations of the following operating segments: (1) HomeAmerican Mortgage Corporation (“HomeAmerican”); (2) Allegiant Insurance Company, Inc., A Risk Retention Group (“Allegiant”); (3) StarAmerican Insurance Ltd. (“StarAmerican”); (4) American Home Insurance Agency, Inc.; and (5) American Home Title and Escrow Company. Due to its contributions to consolidated pretax income, we consider HomeAmerican to be a reportable segment (“Mortgage operations”). The remaining operating segments have been aggregated into one reportable segment (“Other”) because they do not individually exceed 10 percent of: (1) consolidated revenue; (2) the greater of (A) the combined reported profit of all operating segments that did not report a loss or (B) the positive value of the combined reported loss of all operating segments that reported losses; or (3) consolidated assets. Corporate is a non-operating segment that develops and implements strategic initiatives and supports our operating divisions by centralizing key administrative functions such as finance and treasury, information technology, insurance and risk management, litigation and human resources. Corporate also provides the necessary administrative functions to support MDC as a publicly traded company. A portion of the expenses incurred by Corporate are allocated to the homebuilding operating segments based on their respective percentages of assets, and to a lesser degree, a portion of Corporate expenses are allocated to the financial services segments. A majority of Corporate’s personnel and resources are primarily dedicated to activities relating to the homebuilding segments, and, therefore, the balance of any unallocated Corporate expenses is included in the homebuilding segment. The table set forth below summarizes home and land sale revenues for our homebuilding operations and revenues for our financial services operations. Three Months Ended Six Months Ended June 30, June 30, (Dollars in thousands) Homebuilding West $ Mountain East Total home and land sale revenues $ Financial Services Mortgage operations $ Other Total financial services revenues $ - 5 - M.D.C. HOLDINGS, INC. Notes to Unaudited Consolidated Financial Statements The following table summarizes pretax income for our homebuilding and financial services operations: Three Months Ended Six Months Ended June 30, June 30, (Dollars in thousands) Homebuilding West $ Mountain East 19 ) Corporate ) Total homebuilding pretax income $ Financial Services Mortgage operations $ Other Total financial services pretax income $ Total pretax income $ The following table summarizes total assets for our homebuilding and financial services operations. The assets in our West, Mountain and East segments consist primarily of inventory while the assets in our Corporate segment primarily include cash and cash equivalents, marketable securities and our deferred tax asset. The assets in our financial services segment consist mostly of cash and cash equivalents, marketable securities and mortgage loans held-for-sale. June 30, December 31, (Dollars in thousands) Homebuilding assets West $ $ Mountain East Corporate Total homebuilding assets $ $ Financial services assets Mortgage operations $ $ Other Total financial services assets $ $ Total assets $ $ 4 . Earnings Per Share A company that has participating securities (for example, holders of unvested restricted stock that has nonforfeitable dividend rights) is required to utilize the two-class method to calculate earnings per share (“EPS”) unless the treasury stock method results in lower EPS. The two-class method is an allocation of earnings/(loss) between the holders of common stock and a company’s participating security holders. Under the two-class method, earnings/(loss) for the reporting period are allocated between common shareholders and other security holders based on their respective rights to receive distributed earnings (i.e., dividends) and undistributed earnings (i.e., net income/(loss)). Currently, we have one class of security and we have participating security holders consisting of shareholders of unvested restricted stock. Basic EPS is calculated by dividing income or loss attributable to common stockholders by the weighted average number of shares of common stock outstanding . To calculate diluted EPS, basic EPS is further adjusted to include the effect of potential dilutive stock options outstanding. The following table shows basic and diluted EPS calculations: - 6 - M.D.C. HOLDINGS, INC. Notes to Unaudited Consolidated Financial Statements Three Months Ended Six Months Ended June 30, June 30, (Dollars in thousands, except per share amounts) Numerator Net income $ Less: distributed earnings allocated to participating securities ) Less: undistributed earnings allocated to participating securities ) ) (9 ) ) Net income attributable to common stockholders (numerator for basic earnings per share) Add back: undistributed earnings allocated to participating securities 15 37 9 39 Less: undistributed earnings reallocated to participating securities ) ) (9 ) ) Numerator for diluted earnings per share under two class method $ Denominator Weighted-average common shares outstanding Add: dilutive effect of stock options Denominator for diluted earnings per share under two class method Basic Earnings Per Common Share $ Diluted Earnings Per Common Share $ Diluted EPS for the three and six months ended June 30, 2015 excluded options to purchase approximately 3.6 million and 3.6 million shares, respectively, of common stock because the effect of their inclusion would be anti-dilutive. For the same periods in 2014, diluted EPS excluded options to purchase approximately 4.2 million and 4.0 million shares, respectively. 5 . Accumulated Other Comprehensive Income The following table sets forth our changes in accumulated other comprehensive income (“AOCI”): Three Months Ended Six Months Ended June 30, June 30, (Dollars in thousands) Unrealized gains (losses) on available-for-sale marketable securities 1 : Beginning balance $ Other comprehensive income (loss) before reclassifications ) ) Amounts reclassified from AOCI 2 ) ) ) Ending balance $ Unrealized gains on available-for-sale metropolitan district bond securities 1 : Beginning balance $ Other comprehensive income before reclassifications Amounts reclassified from AOCI - Ending balance $ Total ending AOCI $ All amounts net-of-tax. See separate table below for details about these reclassifications. - 7 - M.D.C. HOLDINGS, INC. Notes to Unaudited Consolidated Financial Statements The following table sets forth the activity related to reclassifications out of accumulated other comprehensive income related to available for sale securities: Three Months Ended Six Months Ended June 30, June 30, Affected Line Item in the Statements of Operations (Dollars in thousands) Homebuilding interest and other income $ $ ) $ $ Financial services interest and other income 7 (5 ) Income before income taxes ) Provision for income taxes ) 65 ) ) Net income $ $ ) $ $ 6 . Fair Value Measurements ASC Topic 820, Fair Value Measurements (“ASC 820”), defines fair value, establishes guidelines for measuring fair value and expands disclosures regarding fair value measurements. ASC 820 establishes a three-tier fair value hierarchy, which prioritizes the inputs used in measuring fair value. These tiers include: Level 1, defined as observable inputs such as quoted prices in active markets; Level 2, defined as inputs other than quoted prices in active markets that are either directly or indirectly observable; and Level 3, defined as unobservable inputs for which little or no market data exists, therefore requiring an entity to develop its own assumptions. The following table sets forth the fair values and methods used for measuring the fair values of financial instruments on a recurring basis: Fair Value Financial Instrument Hierarchy June 30, December 31, (Dollars in thousands) Marketable securities (available-for-sale) Equity securities Level 1 $ $ Debt securities - maturity less than 1 year Level 2 Debt securities - maturity 1 to 5 years Level 2 Debt securities - maturity greater than 5 years Level 2 Total available-for-sale marketable securities $ $ Mortgage loans held-for-sale, net Level 2 $ $ Metropolitan district bond securities (related party) (available-for-sale) Level 3 $ $ The following methods and assumptions were used to estimate the fair value of each class of financial instruments. Cash and cash equivalents, restricted cash, trade and other receivables, prepaid and other assets, accounts payable, and accrued liabilities. Fair value approximates carrying value. Marketable Securities .We have marketable debt and equity securities. Our equity securities consist of holdings in corporate equities and holdings in mutual fund securities, which are primarily invested in debt securities. Our debt securities consist primarily of fixed and floating rate interest earning debt securities, which may include, among others, United States government and government agency debt and corporate debt. We measure the fair value of our debt securities using a third party pricing service that either provides quoted prices in less active markets for identical or similar securities or uses observable inputs for their pricing, both of which are level 2 inputs. As of June 30, 2015 and December 31, 2014, all of our marketable securities were treated as available-for-sale investments and, as such, we have recorded all of our marketable securities at fair value with changes in fair value being recorded as a component of AOCI. Each quarter we assess all of our securities in an unrealized loss position for potential other-than-temporary impairment (“OTTI”). Our assessment includes a consideration of many factors, both qualitative and quantitative, including the amount of the unrealized loss, the period of time the security has been in a loss position, the financial condition of the issuer and whether we have the intent and ability to hold the securities, among other factors. Based on our assessments, no OTTI was recorded for the three and six months ended June 30, 2015 or 2014. - 8 - M.D.C. HOLDINGS, INC. Notes to Unaudited Consolidated Financial Statements The following table sets forth the amortized cost and estimated fair value of our available-for-sale marketable securities: June 30, 2015 December 31, 2014 Amortized Cost Fair Value Amortized Cost Fair Value (Dollars in thousands) Homebuilding: Equity securities $ Debt securities Total homebuilding available-for-sale marketable securities $ Financial Services: Equity securities $ $ $ Debt securities Total financial services available-for-sale marketable securities $ Total available-for-sale marketable securities $ As of June 30, 2015 and December 31, 2014, our marketable securities were in net unrealized gain positions totaling $2.6 million and $4.5 million, respectively. Our marketable securities that were in unrealized loss positions aggregated to unrealized losses of $3.1 million and $3.1 million as of June 30, 2015 and December 31, 2014, respectively. The table below sets forth the debt and equity securities that were in an aggregate loss position. We do not believe that the unrealized loss related to our equity securities as of June 30, 2015 is material to our operations. June 30, 2015 December 31, 2014 Number of Securities in Loss Position Aggregate Loss Position Aggregate Fair Value of Securities in a Loss Position Number of Securities in Loss Position Aggregate Loss Position Aggregate Fair Value of Securities in a Loss Position (Dollars in thousands) Type of Investment Debt - $ - $ - 52 $ ) $ Equity 10 ) 6 ) Total 10 $ ) $ 58 $ ) $ The following table sets forth gross realized gains and losses from the sale of available-for-sale marketable securities, which were included in either interest and other income in the homebuilding section or interest and other income in the financial services section of our consolidated statements of operations: Three Months Ended Six Months Ended June 30, June 30, (Dollars in thousands) Gross realized gains on sales of available-for-sale securities Equity securities $ $ - $ $ Debt securities Total $ Gross realized losses on sales of available-for-sale securities Equity securities $ ) $ ) $ ) $ ) Debt securities ) Total $ ) $ ) $ ) $ ) Net realized gain (loss) on sales of available-for-sale securities $ $ ) $ $ - 9 - M.D.C. HOLDINGS, INC. Notes to Unaudited Consolidated Financial Statements Mortgage Loans Held-for- Sale, Net.
